HARALSON, J.
There must be a judgment of conviction to support an appeal in a criminal case. — Ayers v. State, 71 Ala. 11.
*45Here, the defendant pleaded not guilty. The minute entry recited, “Thereupon, the court proceeded to hear the evidence, without the intervention of a jury, according to law. And after hearing the same, finds the defendant guilty of assault and battery, and assessed a fine of $5.00.”
This entry partakes more of a statement by the clerk of the action of the court, than of an expression by the couid itself of its own action.
There must be some words, in an entry relied on as a judgment in a criminal case, to show that there has been a judgment rendered — certain and complete in itself; and while it is not necessary to adhere to the usual form, — “It is therefore considered and adjudged that the defendant is guilty as charged in the indictment” (or not guilty according to the verdict) — yet, there must be some words employed to show that a judgment bv the court has been pronounced on the verdict rendered. — Wright v. State, 103 Ala. 95; Driggers v. State, 123 Ala. 46.
Here, the only word used to indicate a judgment, following the court’s finding, is the word “finds,’ ’ in the sentence, “And after hearing the evidence [the court] finds the defendant guilty,” etc. This is no more than a declaration, that on hearing the evidence the court, trying the case without a jury, finds the defendant guilty. Finding him guilty is what the court did, in the place of a jury, if the case had been so tried. It was the verdict or finding of the court on the facts, which should have been followed by a judgment of conviction. Such finding did not constitute an adjudication of guilt, and is not sufficient to support the appeal taken.
Let the appeal be dismissed.